Bichmond, 0.
On the part of plaintiff in error there are two propositions, presented for our consideration: First. Were the facts, as established by the evidence at the trial of the cause upon the specific denial, sufficient to warrant judgment for plaintiff? Second. This claim having been submitted to the board of county commissioners of Park county and disallowed, and no appeal having been taken, can the plaintiff maintain an action against defendant to recover the sum?
As to the first proposition, we think it comes under the rule laid down by this court in Dickson v. Moffat, 5 Colo. 114: “When a trial is to the court, the finding will not be disturbed unless manifestly against the weight of the evidence.”
In support of the second proposition our attention is invited to section 538, page 257, and section 547, page 260, of the General Statutes. The first section provides for the examination and settlement of accounts, receipts *587and expenses of the county. The last section provides that claims against the county may be presented to the hoard of county commissioners, and, if disallowed in whole or in part, claimant may appeal from the decision of the board to the district court. The second defense to which demurrer was interposed is predicated upon these sections; and it is asserted that under the provisions of the statute, the claim having been presented to the Park county commissioners and disallowed, it was obligatory upon the defendant in error to appeal, and that their failure to do so within the time specified by the statute deprived them of any right of action for the demand. In support of the right to maintain this action, defendant in error calls attention to the General Statutes concerning paupers (p. 754, §§ 5-8), but, for the purpose of this opinion, it is only necessary to recite section 7: “If said pauper, by reason of sickness or disease, or by neglect of the county commissioners to which said county he or she belongs, or for any other sufficient cause, cannot be removed, then the county taking charge of such individual or individuals may sue for and recover from the county to which said individual or individuals belong, in any proper action, before any court having competent jurisdiction, the amount expended for, and on behalf of, such pauper or paupers, and in taking care of the same.” While it may be true, as claimed by appellants, that there is a seeming conflict as to remedies between the sections above referred to, we think none exists, as the last section refers to a special class of claims and to particular corporations who may sue and be sued. In other words, the right is given to institute suit to recover, by one county against another, for moneys expended in the care of a certain class of individuals, under certain circumstances. The mere fact of presenting the claim should not, in our judgment, deprive the county of the right of action especially provided for claims of this nature. The claim is not of the character required to be *588presented to the board in the first instance.; and, because the claimant chose to give the board an opportunity to allow and pay it without suit, should it thereby lose its right to commence and prosecute action upon it in a court of competent jurisdiction? Comity required that this should be done. There is nothing in the nature of either of these remedies antagonistic to the other; both, therefore, can exist at the same time. Murphy v. Commissioners, 14 Minn. 69 (Gil. 51); County of Grundy v. Hughes, 8 Ill. App. 41.
We are of opinion that there was no error in sustaining the demurrer to the second defense, and that the evidence justified the findings of the court. The judgment should be affirmed.
Reed and Pattison, 00., concur.
Per Guriam.
Por the reasons stated in the foregoing opinion the judgment is affirmed.

Affirmed.